McAdam, J.
As the Bank for Savings refuses to pay over to the sheriff the moneys of the defendants attached, in its possession, the plaintiff cannot compel such payment upon mere application by motion, but must either (1) bring an action against the bank in the joint names of the plaintiff and the sheriff (Code, §§ 677, 678; 33 Barb. 123 ; 57 Id. 33), or (2) examine the officers of the bank, upon the ground that it has money on deposit belonging to the judgment debtor (Code, § 2441), and the court may, upon the conclusion of the examination, direct so much of the money on deposit to be paid over to the sheriff as may be necessary to satisfy the judgment (Code, § 2447).
The present application must be denied, but without costs.